                   Case 19-10729-MFW             Doc 362-2        Filed 07/15/19        Page 1 of 5


                                             Exhibit B to Sale Order

                                                Assigned Contracts1


                                          Description of Assigned
             Counterparty                                                  Cure Amount2                 Assignee
                                            Contracts or Leases
    3CX                                  Service Agreement                 $            -      Cascades US Holding Inc.
    5 R Inc.                             Storage Agreement                 $        263.49     Cascades US Holding Inc.
    Advance Broker                       Broker Agreement                  $            -      Cascades US Holding Inc.
    Advantage Solution Sales             Broker Agreement                  $            -      Cascades US Holding Inc.
    Advent Properties Inc                Lease Agreement                   $            -      Cascades US Holding Inc.
    Airgas Mid South, Inc.               Supplier Agreement                $        474.52     Cascades US Holding Inc.
    Akers & Associates                   Broker Agreement                  $            -      Cascades US Holding Inc.
    Albany International                 Supplier Agreement                $            -      Cascades US Holding Inc.
    Algorithm, Inc.                      Service Agreement                 $      3,811.26     Cascades US Holding Inc.
    Algorithm, Inc.                      Service Agreement                 $            -      Cascades US Holding Inc.
    Alliance Advisors                    Service Agreement                 $            -      Cascades US Holding Inc.
    American Stock Transfer & Trust
    Company                              Service Agreement                 $      1,462.00     Cascades US Holding Inc.
    Amerigas Propane Lp                  Supplier Agreement                $     18,975.07     Cascades US Holding Inc.
    Archpoint Sales                      Broker Agreement                  $            -      Cascades US Holding Inc.
    Armstrong Transport Group            Broker Agreement                  $            -      Cascades US Holding Inc.
    Atlas Copco Compressors, Llc.        Service Agreement                 $     17,374.51     Cascades US Holding Inc.
    Barnwell County Chamber Of
    Commerce                             Tax Agreement                     $             -     Cascades US Holding Inc.
                                         Inducement Agreement
    Barnwell County Chamber Of           And Millage Rate
    Commerce                             Agreement                         $            -      Cascades US Holding Inc.
    Blackford Brokerage                  Broker Agreement                  $            -      Cascades US Holding Inc.
    Bluefin Llc                          Service Agreement                 $            -      Cascades US Holding Inc.
    Bluemark Energy, Llc                 Supplier Agreement                $    123,615.04     Cascades US Holding Inc.
    Capstone                             Service Agreement                 $            -      Cascades US Holding Inc.
    Capstone                             Service Agreement                 $            -      Cascades US Holding Inc.
    Charlie's Trailer Sales & Service,
    Inc.                                 Lease Agreement                   $             -     Cascades US Holding Inc.

1
  The presence of a contract or lease on this Exhibit does not constitute an admission by the Debtors that such
contract is an executory contract or such lease is an unexpired lease pursuant to Bankruptcy Code section 365 or any
other applicable law, and the Debtors and Purchaser reserve all rights to withdraw any assumption and assignment or to
reject any contract or lease at any time before such contract or lease is assumed and assigned pursuant to an order of
the Court.
2
  Each cure amount listed herein consists of the amount due under the applicable executory contract or unexpired lease
as of the petition date of April 1, 2019, as reflected in the Debtors’ books and records, and does not reflect any
payments that may have been made on account of the prepetition balance due under such contract or lease on or after
the petition date in the ordinary course of business or pursuant to court order. Each applicable cure amount shall be
reduced by the amount of any such payments.

69496521.3
                 Case 19-10729-MFW       Doc 362-2         Filed 07/15/19   Page 2 of 5


                                    Description of Assigned
             Counterparty                                        Cure Amount2             Assignee
                                      Contracts or Leases
 Cintas Corporation                Rental Agreement              $     6,897.21   Cascades US Holding Inc.
 Cintas Corporation                Rental Agreement              $           -    Cascades US Holding Inc.
 CISCO                             License Agreement             $           -    Cascades US Holding Inc.
 Clouth-Sprenger Llc               Supplier Agreement            $    24,793.70   Cascades US Holding Inc.
 Concur                            Service Agreement             $           -    Cascades US Holding Inc.
 Consolidated Communications       Service Agreement             $    11,282.48   Cascades US Holding Inc.
 Continental Carbonics Products
 Inc                               Lease Agreement               $     3,226.32 Cascades US Holding Inc.
 Coordinating Council For
 Economic Development For The
 State Of South Carolina           Revitalization Agreement      $          -     Cascades US Holding Inc.
 Coordinating Council For
 Economic Development For The
 State Of South Carolina           Revitalization Agreement      $           -    Cascades US Holding Inc.
 Coryell Roofing                   Service Agreement             $           -    Cascades US Holding Inc.
 Coyote Logistics                  Broker Agreement              $           -    Cascades US Holding Inc.
 D & T Sales, Inc.                 Broker Agreement              $           -    Cascades US Holding Inc.
 Data Masons                       Service Agreement             $     7,410.00   Cascades US Holding Inc.
 Daymon Worldwide Inc              Broker Agreement              $           -    Cascades US Holding Inc.
 Dfw Linq Transport Inc.           Service Agreement             $           -    Cascades US Holding Inc.
 Dixie Pulp And Paper              Supplier Agreement            $ 3,236,978.85   Cascades US Holding Inc.
 Dolphin Carriers                  Service Agreement             $           -    Cascades US Holding Inc.
 ECI's Apax Partners               License Agreement             $           -    Cascades US Holding Inc.
 Empower Software Solutions,Inc.   Service Agreement             $           -    Cascades US Holding Inc.
 Energy United Propane             Supplier Agreement            $     3,997.96   Cascades US Holding Inc.
 Enterprise Rental Cars            Service Agreement             $           -    Cascades US Holding Inc.
 Equisolve, Inc.                   Service Agreement             $           -    Cascades US Holding Inc.
 Esm Ferolie                       Broker Agreement              $           -    Cascades US Holding Inc.
 Fabrica De Papel San Francisco,
 S.A.                              Supplier Agreement            $ 4,372,946.02 Cascades US Holding Inc.
 Fairpoint Communications          Service Agreement             $           -  Cascades US Holding Inc.
 Fedex                             Service Agreement             $           -  Cascades US Holding Inc.
                                   401(k) Plan Audit and
 Fidelity Investments              Administration                $           -    Cascades US Holding Inc.
 FM Global Insurance               Service Agreement             $           -    Cascades US Holding Inc.
 Gellco Uniforms & Shoes Inc       Supplier Agreement            $    23,711.31   Cascades US Holding Inc.
 GovernLan                         Service Agreement             $           -    Cascades US Holding Inc.
 Grand River Dam Authority
 (Grda)                            Supplier Agreement            $   321,042.24   Cascades US Holding Inc.
 Green Bay Packaging               Supplier Agreement            $   139,637.05   Cascades US Holding Inc.
 Henkel Adhesives                  Supplier Agreement            $   130,656.77   Cascades US Holding Inc.
 IBM                               Service Agreement             $           -    Cascades US Holding Inc.
 Imagenet Consulting Llc           Lease Agreement               $     5,900.73   Cascades US Holding Inc.

69496521.3
                 Case 19-10729-MFW       Doc 362-2      Filed 07/15/19   Page 3 of 5


                                    Description of Assigned
             Counterparty                                     Cure Amount2             Assignee
                                      Contracts or Leases
 Impact Group, Llc                 Broker Agreement           $           -    Cascades US Holding Inc.
 Info-Pipe                         Service Agreement          $           -    Cascades US Holding Inc.
 Intl Fcstone Financial Inc        Service Agreement          $     1,000.00   Cascades US Holding Inc.
 Jackson Technical                 Service Agreement          $           -    Cascades US Holding Inc.
 John Sorrell                      Lease Agreement            $     2,250.00   Cascades US Holding Inc.
 Klint Pursley Trucking Llc        Service Agreement          $           -    Cascades US Holding Inc.
 Koch & Associates                 Broker Agreement           $           -    Cascades US Holding Inc.
 L&S Hauling, Inc.                 Service Agreement          $           -    Cascades US Holding Inc.
 Leahy Consulting                  Service Agreement          $           -    Cascades US Holding Inc.
 Lebleu Central Inc.               Supplier Agreement         $       911.14   Cascades US Holding Inc.
 Little Rapids Corp.               Supplier Agreement         $ 1,238,337.23   Cascades US Holding Inc.
 Lockton Companies, Inc.           Service Agreement          $           -    Cascades US Holding Inc.
 Marvin Keller Trucking            Service Agreement          $           -    Cascades US Holding Inc.
 Mcintosh Services,Inc.            Service Agreement          $           -    Cascades US Holding Inc.
 Microsoft                         License Agreement          $           -    Cascades US Holding Inc.
 Morrison & Associates             Broker Agreement           $           -    Cascades US Holding Inc.
 Novarese Sales                    Broker Agreement           $           -    Cascades US Holding Inc.
 O'Brien & Associates Brokerage,
 Co.                               Broker Agreement           $           -  Cascades US Holding Inc.
 Oklahoma Natural Gas              Supplier Agreement         $    14,991.23 Cascades US Holding Inc.
 Oklahoma Ordnance Works
 Authority                         Lease Agreement            $    97,929.33 Cascades US Holding Inc.
 Oklahoma Ordnance Works
 Authority                         Lease Agreement            $          -     Cascades US Holding Inc.
 Oklahoma Ordnance Works
 Authority                         Option Agreement           $          -     Cascades US Holding Inc.
 Orchids Lessor Sc, Llc            Lease Agreement            $          -     Cascades US Holding Inc.
 Orchids Lessor Sc, Llc            Lease Agreement            $          -     Cascades US Holding Inc.
 Orchids Lessor Sc, Llc            Lease Agreement            $          -     Cascades US Holding Inc.
 Orchids Lessor Sc, Llc            Lease Agreement            $          -     Cascades US Holding Inc.
 Packaging Corporation Of
 America                           Supplier Agreement         $   186,409.26   Cascades US Holding Inc.
 Peco Pallet, Inc.                 Rental Agreement           $    76,957.20   Cascades US Holding Inc.
 Penders Disposal Service          Service Agreement          $           -    Cascades US Holding Inc.
 Pepsi Logistics Company           Service Agreement          $           -    Cascades US Holding Inc.
 Pollock Company                   Service Agreement          $         6.37   Cascades US Holding Inc.
 Progressive Brokerage, Inc.       Broker Agreement           $           -    Cascades US Holding Inc.
 Pryor Waste & Recycling Llc       Service Agreement          $     7,540.00   Cascades US Holding Inc.
 R&R Sales Brokage Co Inc          Broker Agreement           $           -    Cascades US Holding Inc.
 RBW Logistics Corporation         Service Agreement          $           -    Cascades US Holding Inc.
 RBW Logistics Corporation         Service Agreement          $           -    Cascades US Holding Inc.
 Red Classic Transport             Service Agreement          $           -    Cascades US Holding Inc.

69496521.3
                 Case 19-10729-MFW         Doc 362-2      Filed 07/15/19   Page 4 of 5


                                      Description of Assigned
             Counterparty                                       Cure Amount2             Assignee
                                        Contracts or Leases
 Redbud Physical Therapy Llc         Service Agreement          $     1,000.00 Cascades US Holding Inc.
 Samage North America                Service Agreement          $           -  Cascades US Holding Inc.
 Scana Energy Marketing Inc          Service Agreement          $    22,954.95 Cascades US Holding Inc.
 Schneider Electric Systems Usa,
 Inc.                                Service Agreement          $           -    Cascades US Holding Inc.
 Shadow Protext                      Service Agreement          $           -    Cascades US Holding Inc.
 SINE                                Service Agreement          $           -    Cascades US Holding Inc.
 SmartSheets                         License Agreement          $           -    Cascades US Holding Inc.
 Solenis                             Supplier Agreement         $   224,446.90   Cascades US Holding Inc.
 Sonoco Products Company             Supplier Agreement         $           -    Cascades US Holding Inc.
 Sospes, Llc                         Service Agreement          $           -    Cascades US Holding Inc.
 South Carolina Electric & Gas
 Company                             Service Agreement          $   205,718.45 Cascades US Holding Inc.
 South Carolina Electric & Gas
 Company                             Service Agreement          $    33,882.72 Cascades US Holding Inc.
 South Carolina Electric & Gas
 Company                             Service Agreement          $       777.68   Cascades US Holding Inc.
 Southern Material Handling          Lease Agreement            $    88,238.50   Cascades US Holding Inc.
 Sprint Communications               Service Agreement          $           -    Cascades US Holding Inc.
 SPS Commerce                        Service Agreement          $           -    Cascades US Holding Inc.
 Steinlauf Marketing Group           Broker Agreement           $           -    Cascades US Holding Inc.
 Sun Chemical Corporation            Supplier Agreement         $   101,772.00   Cascades US Holding Inc.
 Sunbelt Rentals, Inc                Lease Agreement            $           -    Cascades US Holding Inc.
 Suntecktts                          Service Agreement          $           -    Cascades US Holding Inc.
 Tero Consulting Ltd                 Service Agreement          $           -    Cascades US Holding Inc.
 The Hodges Company                  Service Agreement          $           -    Cascades US Holding Inc.
 The Marlin Company                  Service Agreement          $     7,616.12   Cascades US Holding Inc.
 The Pickrell & Craig Company        Broker Agreement           $           -    Cascades US Holding Inc.
 Tm Environmental Services, Llc      Service Agreement          $           -    Cascades US Holding Inc.
 Toyota Forklifts of Atlanta         Service Agreement          $    35,248.45   Cascades US Holding Inc.
 Trucks For You, Inc.                Lease Agreement            $           -    Cascades US Holding Inc.
 TTS LLC                             Service Agreement          $    16,900.00   Cascades US Holding Inc.
 Tulco Oils, Inc.                    Supplier Agreement         $    49,402.48   Cascades US Holding Inc.
 Ultimate Source Llc                 Broker Agreement           $           -    Cascades US Holding Inc.
 United Rentals Na Inc               Lease Agreement            $    14,586.16   Cascades US Holding Inc.
 United Steel, Paper And Forestry,
 Rubber, Manufacturing, Energy,
 Allied-Industrial, And Service
 Workers International Union
 AFL-CIO, Local Number 13-
 1480                                Labor Agreement            $          -     Cascades US Holding Inc.
 United Steel, Paper And Forestry,
 Rubber, Manufacturing, Energy,
 Allied-Industrial, And Service      Labor Agreement            $          -     Cascades US Holding Inc.

69496521.3
                 Case 19-10729-MFW     Doc 362-2        Filed 07/15/19   Page 5 of 5


                                  Description of Assigned
             Counterparty                                     Cure Amount2             Assignee
                                   Contracts or Leases
 Workers International Union
 AFL-CIO-CLC LOCAL 13-930
 Us Ecology                      Service Agreement            $          -  Cascades US Holding Inc.
 Valley Sales & Marketing        Broker Agreement             $          -  Cascades US Holding Inc.
 Valmet, Inc.                    Service Agreement            $   35,088.52 Cascades US Holding Inc.
                                 Merchandise Supplier
 Wal-Mart Stores, Inc.           Agreement                    $          -    Cascades US Holding Inc.
 Watersedge Investor Relations   Service Agreement            $          -    Cascades US Holding Inc.
 Western Marketing Services
 North Llc                       Broker Agreement             $          -    Cascades US Holding Inc.
 Wolter Kluwer                   Service Agreement            $          -    Cascades US Holding Inc.
 Workhealth Solutions Lls        Service Agreement            $    1,637.50   Cascades US Holding Inc.
 Wysis                           License Agreement            $          -    Cascades US Holding Inc.




69496521.3
